department of the treasury internal_revenue_service washington d c tak exempt and government entities division jun tep ra ty uil no legend taxpayer a individual b date investment executive a broker dealer a financial_institution a amount a ira x company a annuity a annuity b dear this is in response to your letter dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling_request taxpayer a age represents that she received a distribution totaling amount a from ira x taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code wa sec_2 due to investment executive a’s failure to properly instruct financial_institution a to issue an ira annuity_contract resulting in amount a being placed in annuity a anon-ira annuity taxpayer a further represents that amount a has not been used for any other purpose individual b the spouse of taxpayer a died on date prior to his death individual b managed all of the household finances and maintained several investment accounts including ira x with company a individual b also had a brokerage account with broker dealer a investment executive a is the account representative that worked with individual b for many years prior to his death taxpayer a asserts that she has no investment experience following individual b’s death investment executive a approached taxpayer a asked to review her investments and offered to assist her with transitioning individual b's assets into her name taxpayer a accepted and completely relied upon investment executive a’s experience among other assistance regarding taxpayer a’s financial matters investment executive a processed the paperwork for the required_minimum_distribution from ira x taxpayer a also asserts that in date investment executive a approached her with a proposal to rollover ira x to an ira issued by financial_institution a investment executive a presented a hypothetical illustration comparing earnings and advised taxpayer a that an ira with a fixed rate from financial_institution a was better than the variable rate in ira x based upon investment executive a’s advice taxpayer a agreed to the rollover investment executive a completed the application_for the rollover obtained taxpayer a’s signature forwarded the application to financial_institution a and mailed the contract directly to taxpayer a taxpayer a asserts that in date she contacted investment executive a to inquire about the required_minimum_distribution for tax_year in the course of that investigation it was determined that investment executive a improperly completed the application form which resulted in the issuance of a non-ira annuity_contract a copy of the application form completed by investment executive a was submitted with this letter_ruling request and confirms taxpayer a's assertion in date financial_institution a converted annuity a to annuity b an ira annuity based upon the facts and representations taxpayer a requests that the internal_revenue_service the service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount a from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code a t revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was due to investment executive a’s failure to properly instruct financial_institution a to issue an ira annuity_contract therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x financial_institution a has already transferred amount a from annuity a a non-ira annuity to annuity b an ira annuity provided all other requirements of sec_408 of the code except the 60-day requirement were met with respect to such transfer amount a will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file with this office lf you wish to inquire about this ruling please contact 1d no at please address all correspondence to se t ep ra t4 sincerely yours donzell h littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose a w
